 



LEASE

     THIS LEASE (this “Lease”), dated April 21, 2005 (the “Effective Date”), is
made by and between IAC Chicago L.L.C., a Delaware limited liability company
(“Landlord”), and Dayton Superior Corporation, an Ohio corporation (“Tenant”),
upon the following terms and conditions:

ARTICLE I — DEFINITIONS

     Unless the context otherwise specifies or requires, the following terms
shall have the following meanings:

     1.01 “Building”: The four (4) manufacturing, office and/or storage
facilities located at 200 East Touhy Avenue, Des Plaines, Illinois, which,
collectively, contain approximately 163,000 square feet of space.

     1.02 “Premises”: The Building and all related site land, improvements,
parking facilities, driveways, truck courts, docks, dock aprons, sidewalks,
detention ponds and landscaping, as outlined on the drawing attached hereto as
Exhibit A.

     1.03 “Lease Term” or “Term”: The period from and including the Commencement
Date, through and including the Expiration Date, unless sooner terminated or
renewed, as otherwise expressly provided in this Lease.

     1.04 “Commencement Date”: The Effective Date.

     1.05 “Expiration Date”: Twenty-four (24) months after the Commencement
Date.

     1.06 “Base Rent”:   Year One:      $696,489.60 annually ($58,040.80 per
month),

                                       Year Two:       $710,419.39 annually
($59,201.62 per month).

     1.07 “Security Deposit”: None.

     1.08 “Tenant’s Permitted Use”: Any use permitted by Applicable Law (as
hereinafter defined), and no other use.

     1.09 “Landlord’s Address for Notices”: IAC Chicago L.L.C., 1849 Green Bay
Road, 4th Floor, Highland Park, IL 60035, Attn: Managing Director & Chief
Operating Officer; with a copy to the then current Mortgagee (as hereinafter
defined), as notified by Landlord from time to time.

     1.10 “Tenant’s Address for Notices”: Mark K. Kaler, Dayton Superior
Corporation, 7777 Washington Village Drive, Suite 130, Dayton, OH 45459; with a
copy to Steven C. Huston, Dayton Superior Corporation, 200 East Touhy Avenue,
Des Plaines, IL 60018.

     1.11 “Broker”: None.

     1.12 “Guarantor”: None.

ARTICLE II — PREMISES

     2.01 Lease of Premises. Landlord leases the Premises to Tenant, and Tenant
leases the Premises from Landlord, upon all of the terms, covenants and
conditions contained in this Lease. On the Commencement Date, Landlord shall
deliver the Premises to Tenant in the condition described in Section 2.02 of
this Lease.

     2.02 Acceptance of Premises. Prior to the Commencement Date, either Tenant
or Symons Corporation, a Delaware corporation (“Symons”), and a wholly-owned
subsidiary of Tenant, owned, and operated a portion of its business at, the
Premises. As a result, Tenant is intimately familiar with the condition of the
Premises and, therefore, accepts the Premises in its current “as is”, “where is”
condition and “with all faults”, and with full knowledge of all faults and
defects, latent or patent, affecting the Premises, without any agreements,
representations or obligations on the part of Landlord. Moreover, Tenant
acknowledges that, as of the Commencement Date, certain materials that comprise
the Building consist of asbestos-containing materials (“ACMs”), which require
the maintenance of the ACMs in good condition under an asbestos operation and
maintenance program that shall be conducted in accordance with all applicable
Environmental Laws (as hereinafter defined; any such program, a “Qualified
Asbestos Maintenance Program”). Thus, Tenant hereby forever waives and releases
any and all claims, demands and/or rights that Tenant otherwise might have
against Landlord and/or any of Landlord’s Parties (as hereinafter defined) due
to the presence of such ACMs in and/or at the Building, as of the Commencement
Date. Upon taking possession of the Premises, Tenant shall execute Landlord’s
then current form of suite acceptance letter, which shall be materially in the
form and of the substance contained in the form of suite acceptance letter set
forth on Exhibit D attached hereto.

ARTICLE III — TERM

     3.01 Term. Except as otherwise provided in this Lease, the Lease Term shall
be for the period described in Section 1.03 of this Lease; provided, however,
that Tenant shall have the right, in its sole discretion, to terminate this
lease at any time during the initial Lease Term or the Renewal Term (as
hereinafter defined), if applicable, upon one hundred eighty (180) days’ prior
written notice to Landlord.

     3.02 Renewal.

          (A) Tenant shall have an option (the “Renewal Option”), for all, but
not less than all, of the Premises, for a term of one (1) year (the “Renewal
Term”), subject to the remaining terms and conditions of this section.

 



--------------------------------------------------------------------------------



 



          (B) The Renewal Term, if applicable, automatically shall commence on
the day immediately succeeding the Expiration Date and expire on the date that
shall be one (1) year after the Expiration Date, unless Tenant delivers to
Landlord written notice of its intention to terminate this Lease no later than
one hundred eighty (180) days prior to the Expiration Date.

          (C) During the Renewal Term, Tenant shall lease the Premises upon the
same terms and conditions as set forth in this Lease, except that the annual
Base Rent payable with respect to the Renewal Term shall be $724,627.78
($60,385.65 per month).

          (D) If the initial Lease Term shall be renewed in accordance with the
terms and conditions of this section, Landlord and Tenant shall execute and
deliver an amendment to this Lease reflecting the renewal of the Lease Term,
upon the terms herein provided, which amendment shall be executed and delivered
no later than one hundred fifty (150) days prior to the Expiration Date.

          (E) Tenant agrees to accept the Premises in its then “as-is”,
“where-is” physical condition, and “with all faults” on the commencement date of
the Renewal Term and Tenant shall not be entitled to any credit or allowance or
other economic concession from Landlord for the improvement thereof, or
otherwise.

          (F) The Renewal Option automatically shall terminate and become null
and void and of no further force or effect, upon the earliest to occur of
(i) the early termination of this Lease, (ii) the termination of Tenant’s right
to possession of the Premises, (iv) the failure of Tenant to timely or properly
exercise the Renewal Option, or otherwise perform any of its obligations, in
strict accordance with the terms of this section, (v) the default by Tenant
under this Lease, which shall not have been cured prior to the expiration of all
applicable notice and cure periods provided in Section 15.01 or (vi) the
sublease by Tenant of all or any portion of the Premises or the Transfer (as
hereinafter defined) of this Lease, other than to an Affiliate (as hereinafter
defined) of Tenant or a Permitted Transferee (as hereinafter defined) in
accordance with the express terms and conditions of Section 14.01. Furthermore,
notwithstanding anything to the contrary herein contained, the terms and
conditions of the Renewal Option outlined in this section are independent of the
terms and conditions of any other provisions of this Lease, including, without
limitation, Section 22.21 regarding the Right of First Opportunity (as
hereinafter defined). Therefore, regardless of whether or not (a) Tenant shall
have delivered to Landlord a Tenant’s Right of First Opportunity Notice (as
hereinafter defined), (b) Landlord shall have delivered to Tenant a Landlord’s
Right of First Opportunity Notice (as hereinafter defined) and/or (c) Landlord
and Tenant shall have entered into a Development Lease (as hereinafter defined)
or a Development Agreement (as hereinafter defined), Tenant shall have an
express duty and obligation to exercise the Renewal Option, if at all, strictly
in accordance with the terms and conditions of this section.

          (G) Tenant shall have no further option to renew the Lease Term beyond
the expiration of the Renewal Term and Tenant shall be responsible for any
brokerage or leasing commissions owed Broker or any other party due to any
renewal of the Lease Term by Tenant.

          (H) Notwithstanding anything to the contrary herein contained, upon
the commencement of the Renewal Term, if applicable, the terms “Lease Term” and
“Term” also shall be deemed to include the Renewal Term.

ARTICLE IV — RENTAL

     4.01 Definitions.

          (A) “Property Taxes” means the aggregate amount of all real estate
taxes, payments in lieu of taxes, possessory interest taxes, assessments
(whether they be general or special), sewer rents and charges, transit taxes,
taxes based upon the receipt of rent (including, without limitation, any gross
receipts tax, license fee or excise tax) and any other federal, state or local
governmental charge, general, special, ordinary or extraordinary (but not
including income or franchise taxes, capital stock, inheritance, estate, gift,
or any other taxes imposed upon or measured by Landlord’s gross income or
profits, unless the same shall be imposed in lieu of ad valorem taxes), and any
other tax or charge imposed with respect to all or any portion of the Premises,
the execution of this Lease, or Tenant’s use or occupancy of the Premises, or
any part thereof.

          (B) “Operating Expenses” means all costs and expenses incurred in the
operation, ownership, maintenance, replacement, servicing, compliance and repair
of the Premises, which may include, but not be limited to, if applicable: costs
for security, utility charges; HVAC service and maintenance contracts costs;
costs for repairs to walks, drives, parking areas, or any other improvements on
the land; license, permit and inspection fees; grounds care costs, including
snow removal, landscaping and lawn, tree and shrubbery care; costs for striping
and resurfacing the parking lot; costs for labor, supplies, materials,
equipment, tools and insurance premiums connected therewith; all costs of
maintenance and redecoration of the exterior of the Building, including
repainting and glazing. Notwithstanding anything contained herein to the
contrary, the foregoing costs and expenses may be incurred by Tenant at its sole
direction and in its sole discretion; provided, however, that, regardless of
whether or not Tenant shall incur any or all of the foregoing costs and/or
expenses, nothing contained in this Section 4.01(B) shall be deemed or construed
as a waiver or release of any of the remaining terms, provisions and/or
conditions of this Lease, but rather, throughout the initial Lease Term and the
Renewal Term, if applicable, Tenant shall be bound by all of such terms,
provisions and conditions and shall be required to satisfy all of Tenant’s other
obligations under this Lease in accordance with the express terms and conditions
hereof, including, but not limited to, Tenant’s obligation to (i) use, occupy
and maintain the Premises in accordance with Applicable Law and the other terms
and conditions of Section 6.02, (ii) use and occupy the Premises in accordance
with the terms and conditions of Section 6.03, including, without limitation,
the maintenance of the ACMs under a Qualified Asbestos Maintenance Program,
(iii) maintain the utilities, utility lines and connections, sanitary sewers,
storm sewers and other utility lines and connections (collectively, the
“Utilities Infrastructure”) in accordance with the applicable terms and
conditions of Sections 8.02 and 8.03 and (iv) surrender the Premises to
Landlord, upon the expiration or earlier termination of the initial Lease Term
or the Renewal Term, if applicable, in accordance with the terms and conditions
of this Lease, including, without limitation, Sections 9.03 and 21.01.

          (C) “Insurance Expenses” means all costs for premiums for all
insurance required, pursuant to the provisions of this Lease, to be procured and
maintained by Tenant in connection with or relating to the Premises.

2



--------------------------------------------------------------------------------



 



     4.02 Payment. Notwithstanding anything contained herein to the contrary,
all Property Taxes, Operating Expenses and Insurance Expenses (collectively, the
“Tax, Operating and Insurance Expenses”), which relate to all or any portion of
the Lease Term and/or the Renewal Term, if applicable, shall be the sole and
exclusive obligation and responsibility of Tenant. Accordingly, Tenant shall
pay, as and when due, the Tax, Operating and Insurance Expenses, as follows:

          (A) Tenant shall pay all Property Taxes payable as to the Premises and
attributable to all or any portion of a calendar year that shall comprise all or
a portion of the Lease Term and/or the Renewal Term, if applicable, directly to
the relevant taxing authority having jurisdiction over the Premises.

          In furtherance of the foregoing, and in recognition of the fact that,
at the very least, general real estate taxes payable as to the Premises shall be
imposed by Cook County, Illinois (the “County”), which collects such taxes in
arrears, Tenant acknowledges and agrees that all or a portion of the Property
Taxes payable as to the Premises and attributable to all or some portion of the
final calendar year that shall comprise all or a portion of the Lease Term or
the Renewal Term, if applicable, will not be collected by the County, until
after the expiration or earlier termination of the Lease Term or the Renewal
Term, if applicable.

          As a result of the foregoing, on or prior to the first day of the
thirteenth (13th) month of the Lease Term (or the first month of the Renewal
Term, if applicable), and on the first day of each month thereafter, throughout
the balance of the Lease Term, Tenant shall pay to Landlord, as Rent, in
addition to all other sums due and payable by Tenant to Landlord hereunder, an
amount equal to one-twelfth (1/12th) of the estimated amount of Property Taxes
that shall be payable as to the Premises and attributable to all or some portion
of the final calendar year that shall comprise all or a portion of the Lease
Term and/or the Renewal Term, if applicable, which estimated amount shall be
based on the bill issued by the County for collection of the Property Taxes
payable as to the Premises and attributable to the calendar year immediately
preceding such final calendar year. Once the County shall have issued the actual
bill for the Property Taxes as to the Premises and attributable to such final
calendar year, if the total amount of the actual Property Taxes payable as to
the Premises and attributable to such final calendar year shall be more than the
estimated payments for such calendar year made by Tenant, then Tenant shall pay
the deficiency to Landlord, within thirty (30) days of receipt by Tenant of a
written demand for such payment. On the other hand, if the actual Property Taxes
payable as to the Premises and attributable to such final calendar year shall be
less than the estimated payments for such calendar year made by Tenant, then any
excess shall be paid to Tenant, or retained by Landlord and credited towards any
amounts then due and payable by Tenant to Landlord, pursuant to the remaining
provisions of this Lease, if applicable. The termination of this Lease shall not
affect the obligations of Landlord and Tenant pursuant to this Section 4.02(A)
to be performed after such termination.

          (B) Tenant shall pay all Operating Expenses incurred as to the
Premises and attributable to all or any portion of the Lease Term and/or the
Renewal Term, if applicable, directly to the provider of the product(s) and/or
services(s), for which any and all of the Operating Expenses shall have been
incurred. Notwithstanding anything contained herein to the contrary, Tenant
shall not be deemed in default of its obligations under this Lease solely due to
a failure to timely pay any such Operating Expenses, so long as such failure
shall not (i) result in a Lien against or on the Premises, subject Tenant’s
right to contest the same in accordance with the terms and conditions of
Section 9.02, or (ii) otherwise constitute a default by Tenant under this Lease
for any reason not solely due to such failure, including, without limitation, a
default by Tenant as to its obligation to (a) use, occupy and maintain the
Premises in accordance with Applicable Law and the other terms and conditions of
Section 6.02, (b) use and occupy the Premises in accordance with the terms and
conditions of Section 6.03, including, without limitation, the maintenance of
the ACMs under a Qualified Asbestos Maintenance Program, and/or (c) maintain the
Utilities Infrastructure in accordance with the applicable terms and conditions
of this Lease, including, but not limited to, Sections 8.02 and 8.03.

          (C) Tenant shall pay all Insurance Expenses incurred as to the
Premises and attributable to all or any portion of the Lease Term and/or the
Renewal Term, if applicable, directly to the provider of the product(s) and/or
services(s), for which any and all of the Insurance Expenses shall have been
incurred.

          (D) Notwithstanding anything contained herein to the contrary, Tenant,
in connection with its use of the Premises, shall not cause Landlord and/or any
of Landlord’s Parties to have any obligation, liability and/or responsibility
for any Operating Expenses and/or Insurance Expenses attributable to any
product(s) and/or services(s), for which any and all of the Operating Expenses
shall have been incurred, whether as to the period prior to the Commencement
Date, the Lease Term, the Renewal Term, if applicable, and/or the period
following the expiration or earlier termination of this Lease, but rather, the
payment of all of such Operating Expenses and Insurance Expenses shall be the
exclusive obligation, liability and responsibility of Tenant, which obligations,
liabilities and responsibilities shall survive the expiration or earlier
termination of this Lease.

     4.03 Base Rent. During the Lease Term, Tenant shall pay to Landlord for the
Premises as part of Rent, the annual Base Rent in monthly installments as
described in Section 1.06. Upon execution hereof, Tenant shall pay Landlord Base
Rent attributable to the first calendar month of the Lease Term. Thereafter, the
annual amount of Base Rent due Landlord shall be payable in equal monthly
installments due in advance on the first day of each calendar month without
notice, demand, abatement, deduction or offset for any reason, except as
specifically provided to the contrary in Article XI. If the Commencement Date is
other than the first day of a calendar month, any prepaid Base Rent for the
first month of the Term shall be prorated in the proportion that the number of
days this Lease is in effect during such partial month bears to the total number
of days in such month.

     4.04 Late Charge; Interest. In addition to any other rights and remedies of
Landlord for Tenant’s default hereunder, if Landlord shall receive Rent after
five (5) days after the date the payment thereof is due, Tenant shall pay to
Landlord a late charge of Five Hundred and No/100 Dollars ($500.00) to cover
administrative costs, so long as Landlord shall have received such Rent on or
prior to fifteen (15) days after the date such payment is due; provided,
however, that, if Landlord shall not have received such Rent as of sixteen
(16) days after the date such payment is due, Tenant shall pay to Landlord (A) a
late charge equal to five percent (5%) of the overdue amount, or Five Hundred
and No/100 Dollars ($500.00), whichever is greater, to cover additional
administrative costs; and (B) interest on the delinquent amounts at a default
rate of interest equal to the lesser of the maximum rate permitted by law, if
any, or the Prime Rate, plus four percent (4%) per annum, from the date such
payment is due to the date paid. For purposes hereof, the “Prime Rate” shall
mean the rate of interest per annum publicly

3



--------------------------------------------------------------------------------



 



announced by LaSalle Bank National Association, Chicago, Illinois, as its prime
lending rate or reference rate as in effect from time to time (the Prime Rate is
not necessarily the best or lowest rate of interest offered by said bank).

     4.05 Additional Rent. For purposes of this Lease, all amounts payable by
Tenant to Landlord pursuant to this Lease, whether denominated as such, shall
constitute additional rental hereunder. All additional rental, together with the
Base Rent, shall sometimes be referred to in this Lease as “Rent”. All Rent
shall be paid to Landlord, without notice, demand, abatement, deduction or
offset for any reason, , except as specifically provided to the contrary in
Article XI, in lawful money of the United States at such place as Landlord may
designate from time to time by written notice given to Tenant.

ARTICLE V — RESERVED

ARTICLE VI — USE OF PREMISES

     6.01 Tenant’s Permitted Use. Tenant shall use the Premises only for
Tenant’s Permitted Use as set forth in Section 1.08 above and shall not use or
permit the Premises to be used for any other purpose. Tenant, at its sole cost,
shall obtain all governmental licenses and permits required to allow Tenant to
conduct Tenant’s Permitted Use. Landlord disclaims any warranty that the
Premises are suitable for Tenant’s Permitted Use and Tenant acknowledges that it
has had a full opportunity to make its own determination in this regard.

     6.02 Compliance with Laws and Other Requirements.

          (A) Tenant shall cause, at its expense, the Premises to comply with
all laws (including Environmental Laws) ordinances, regulations and directives
of any governmental authority applicable to the Premises or Tenant’s use
thereof, including, without limitation, the Americans With Disabilities Act
(collectively “Applicable Laws”). Operating Expenses shall include (without
limitation) the cost of any improvements, capital expenditures, repairs or
replacements to the Premises, or any equipment or machinery used in connection
with the Premises, if any such item is required under any Applicable Law.
Notwithstanding the foregoing, Tenant shall have the right to challenge any
governmental directive regarding any Applicable Law, so long as the same does
not result in (i) a Lien against or on the Premises, subject Tenant’s right to
contest the same in accordance with the terms and conditions of Section 9.02, or
(ii) a default by Tenant under this Lease, including, without limitation, a
default by Tenant as to its obligation to (a) use, occupy and maintain the
Premises in accordance with Applicable Law and the other terms and conditions of
Section 6.02, (b) use and occupy the Premises in accordance with the terms and
conditions of Section 6.03, including, without limitation, the maintenance of
the ACMs under a Qualified Asbestos Maintenance Program, and/or (c) maintain the
Utilities Infrastructure in accordance with the applicable terms and conditions
of this Lease, including, but not limited to, Sections 8.02 and 8.03.

          (B) Tenant shall not use the Premises, or permit the Premises to be
used, in any manner which: (i) violates any Applicable Law; (ii) causes or is
reasonably likely to cause any damage or liability to the Premises, Landlord
and/or any of Landlord’s Parties; (iii) violates a requirement or condition of
any insurance policy covering all or any portion of the Premises and/or
increases the cost of any such policy; and/or (iv) constitutes or is reasonably
likely to constitute a nuisance, including, without limitation, any immoral or
obscene act and/or any other act tending to injure the reputation of the
Premises; provided, however, that Landlord shall not allege that Tenant is in
default of any of its obligations under this Lease solely based on the fact that
the manner in which Tenant has used the Premises prior to the Commencement Date
constitutes a nuisance.

          (C) Tenant shall not commit or allow any waste or damage to be
committed on any portion of the Premises. Tenant shall not do, nor permit,
anything which shall increase the costs of operating or maintaining the
Premises, including, but not limited to, insurance premiums, property taxes and
utility bills.

     6.03 Hazardous Materials.

          (A) Definitions: (i) “Environmental Laws” means all now and hereafter
existing statutes, laws, ordinances, codes, regulations, rules, rulings, orders,
decrees, directives, policies and requirements by any Regulatory Authority; (ii)
“Hazardous Materials” means any material or substance: (a) which is defined or
becomes defined as a “hazardous substance,” “hazardous waste,” “infectious
waste,” “chemical mixture or substance,” “dangerous,” “toxic” or “air pollutant”
under Environmental Laws, or any like or similar term or terms; (b) contains
petroleum, crude oil or any fraction thereof; (c) containing polychlorinated
biphenyls (PCB’s); (d) contains asbestos; (e) which is radioactive; (f) which
displays toxic, reactive, ignitable or corrosive characteristics, as all such
terms are used in their broadest sense, and are defined or become defined by
Environmental Laws; or (g) which cause a nuisance upon or waste to any portion
of the Premises; (iii) “Handle” (or variations of such term) means any
installation, handling, generation, storage, treatment, use, disposal,
discharge, release, manufacture, refinement, emission, abatement, removal,
transportation, or any other activity of any type in connection with or
involving Hazardous Materials; and (iv) “Regulatory Authority” means any
federal, state or local governmental agency, commission, board or political
subdivision, or any industry organization, including, without limitation, the
International Air Transport Association, which may impose liability or standards
of conduct concerning public health and safety, the environment, or the Handling
of Hazardous Materials.

          (B) No Hazardous Materials shall be Handled upon, about, above or
beneath the Premises, by or on behalf of Tenant and/or any of its partners,
stockholders, members, directors, officers, agents, employees, contractors,
subcontractors, vendors, clients, customers and/or invitees (collectively, with
Tenant, “Tenant’s Parties”), unless the Hazardous Materials are: (i) listed in
Exhibit B attached hereto and then only in the quantities listed in said
exhibit; (ii) normal quantities of copier fluids and cleaning supplies
containing Hazardous Materials which are customarily used in the conduct of
general administrative and executive office activities, so long as same are
handled strictly in accordance with applicable Environmental Laws; or
(iii) Handled as specified in Section 6.03(F). Any such Hazardous Materials so
Handled, the presence or migration of which is a result of the act or omission
of Tenant’s Parties, shall be known as Tenant’s Hazardous Materials. Tenant
shall cause Tenant’s Hazardous Materials to be Handled at all times in
compliance with the manufacturer’s instructions therefor and all applicable
Environmental Laws. Tenant shall ensure that all of Tenant’s employees who
Handle Tenant’s Hazardous Materials are properly trained and licensed in
accordance with Environmental Laws. Tenant shall not cause or permit Tenant’s
Hazardous Materials to be disposed of, released, discharged or permitted to
spill, leak or migrate upon, about, above or beneath

4



--------------------------------------------------------------------------------



 



any portion of the Premises. In addition, throughout the initial Lease Term and
the Renewal Term, if applicable, Tenant shall maintain the ACMs in good
condition under a Qualified Asbestos Maintenance Program.

          (C) Tenant, at its sole cost, promptly shall take all actions required
by any Regulatory Authority, or necessary in Landlord’s reasonable estimation,
which requirement or necessity arises from the Handling, presence and/or
migration of Tenant’s Hazardous Materials on or about any portion of the
Premises, (i) such that Landlord can make full economic use of all or any
portion of the Premises, and (ii) to restore any affected portions of the
Premises to the condition existing prior to the introduction of Tenant’s
Hazardous Materials, irrespective of any less stringent standards or remediation
allowable under applicable Environmental Laws. Such actions shall include,
without limitation, the investigation of the environmental condition of any
portion of the Premises, the preparation of any feasibility studies or reports
and the performance of any cleanup, remedial, removal or restoration work.
Tenant nevertheless shall obtain Landlord’s written approval prior to
undertaking any actions required by this Section 6.03(C).

          (D) Tenant immediately shall notify Landlord and Mortgagee, if any,
of: (i) its knowledge of any disposal, release, discharge, migration, spill,
and/or leak of Tenant’s Hazardous Materials; (ii) any inspection, enforcement,
cleanup and/or other regulatory action taken or threatened by any Regulatory
Authority with respect to any Hazardous Materials on, about, above, beneath or
from the Premises or the migration thereof from or to other property; (iii) any
demands or claims made or threatened by any party relating to any loss or injury
claimed to have resulted from any Hazardous Materials on, about, above, beneath
or from the Premises; and (iv) any matters with respect to which Tenant is
required by any Environmental Laws to give a notice to any Regulatory Authority
concerning Hazardous Materials on or from the Premises.

          (E) Tenant agrees that the damages to Landlord that are the result of
the release, spill, disposal, discharge, leakage or migration of Tenant’s
Hazardous Materials at the Premises and are recoverable by Landlord from Tenant
due to Tenant’s failure to comply with the applicable terms and conditions of
this Lease that relate to Tenant’s Hazardous Materials, including, without
limitation, those contained in this Article VI, after the expiration of all
applicable notice and cure periods herein provided, include, but are not limited
to, the following (collectively, “Environmental Damages”): (i) costs incurred by
Landlord (including, without limitation, attorney’s and consultant’s fees and
testing) for investigation and remediation; (ii) actual diminution in the value
of all or any portion of the Premises; (iii) actual damages for the loss or
restriction on the use of any portion of the Premises and/or any amenity
thereof; and (iv) actual damages arising from any adverse impact on the
marketing of space in the Premises. Notwithstanding anything contained herein to
the contrary, any claim, demand and/or right in favor of Landlord with respect
to Environmental Damages, which shall arise out of this Lease, shall be barred,
unless Landlord shall have commenced an action thereon, within five (5) years
after the date on which the initial Lease Term or the Renewal Term, if
applicable, shall have expired or been terminated; provided, however, that, if
such initial Lease Term or Renewal Term, if applicable, shall have been
terminated due to the occurrence of a default that shall not have been caused by
Landlord, then said 5-year period shall commence as of the date on which the
initial Lease Term or the Renewal Term, if applicable, would have expired, but
for the occurrence of such termination.

          (F) Landlord acknowledges that, due to Tenant’s Permitted Use of the
Premises, Tenant occasionally will Handle Hazardous Materials on the Premises,
which shall not be listed on Exhibit B attached hereto; however, such presence
and handling of Hazardous Materials shall be in compliance with all applicable
Environmental Laws and the following guidelines: (i) no nuclear or explosive
materials will be Handled by Tenant on the Premises; (ii) all Hazardous
Materials will be Handled in a well marked area, which is used exclusively for
Hazardous Materials; and (iii) any such Hazardous Materials which are
incompatible or reactive to each other shall be kept separate at all times.

ARTICLE VII — UTILITIES AND SERVICES

     7.01 Services. Tenant may use any existing utility service connection into
the Premises and Tenant, at its sole cost, shall continuously maintain
throughout the Lease Term all such utility service. Tenant shall pay to the
appropriate utility company or other provider directly, for all water, gas,
heat, electricity, light, power sweeping and other janitorial services, rubbish
and trash disposal, pest and rodent control, sewer, fire protection, alarm and
other security services and any other utilities and services relating to the
Premises, together with any taxes thereon, connection charges and deposits, and
also shall pay for all electrical light bulbs, lamps and tubes in connection
therewith. Landlord reserves the right during the Lease Term to grant easements
for public utility access on, over or below the Premises without any abatement
in Rent, so long as said easements and/or access do not unreasonably interfere
with Tenant’s Permitted Use of the Premises. Tenant shall arrange for and pay
for all telephone and other communication services and equipment, including any
additions or alterations to the existing telephone service boards and conduit,
which shall be appropriately labeled.

     7.02 Installation, Connection and Use of Utility Equipment. Tenant, at its
sole cost, shall install and connect all equipment and lines required to supply
such utilities to the extent not already serving the Premises. Tenant shall
maintain, repair and replace all such items, and keep the same in good working
order, condition and repair.

     7.03 Interruption of Services. Landlord shall not be liable for any failure
to furnish, or interruption in furnishing, any of the services or utilities
described in Section 7.01, and Tenant shall not be entitled to any damages, and
no such failure or interruption shall abate or suspend Tenant’s obligation to
pay Rent under this Lease or constitute a constructive eviction of Tenant or
entitle Tenant to terminate this Lease as a result thereof. Further, if any
governmental authority or public utility promulgates or revises any Applicable
Law, or issues mandatory or voluntary controls relating to the use or
conservation of energy, water, gas, light or electricity, the reduction of
emissions, or the provision of any other utility or service, Landlord may take
any reasonably appropriate action to comply with same and Tenant’s obligations
hereunder shall not be affected thereby. Tenant acknowledges that Landlord shall
not provide any safety and/or security devices, services and/or programs, but
rather, Tenant expressly assumes the risk as to Tenant’s property and the
interest of Tenant’s Parties associated with deterring crime and ensuring safety
at the Premises. Tenant shall obtain insurance coverage to the extent Tenant
desires protection against criminal acts and other losses. Tenant shall
cooperate in any reasonable safety or security program required by Applicable
Law.

ARTICLE VIII — MAINTENANCE AND REPAIRS

5



--------------------------------------------------------------------------------



 



     8.01 Landlord’s Obligations. Landlord shall have no duty and/or obligation
to maintain and/or repair all or any portion of the Premises at any time during
the Lease Term. Landlord shall not be liable to Tenant for any damage or
inconvenience resulting therefrom and Tenant shall not be entitled to any
abatement or reduction of Rent by reason of repairs, alterations or additions,
if any, made by Landlord under this Lease and/or to constructive eviction or
termination.

     8.02 Tenant’s Obligations. During the Lease Term and the Renewal Term, if
applicable, Tenant, at its risk and at its own sole cost, shall in its sole
discretion maintain the Premises in good working order, repair and condition
(including all necessary replacements), including, but not limited to, the roof,
foundation, exterior walls (including all windows, plate glass, doors and pest
control and extermination), downspouts, fire safety sprinkler systems of the
Premises and roads, parking areas, sidewalks, landscaping, drainage, common area
lighting facilities, plumbing systems, electrical systems, heating, ventilating
and air-conditioning systems, storm sewers, sanitary sewers, water mains,
interior partitions, interior sides of exterior walls, floors, floor coverings,
windows, window coverings and electrical and plumbing fixtures, all glass
elements, doors (including dock, grade and man doors), dock bumpers, levelers,
light bulbs, other improvements and fixtures within the Premises and regular
removal of debris, except for reasonable wear and tear and damage due to
casualty which shall be covered by Article XI. Notwithstanding anything
contained herein to the contrary, any of the foregoing costs that would have to
be incurred by Tenant to comply with the provisions of this Section 8.02 may be
incurred by Tenant at its sole direction and in its sole discretion; provided,
however, that, regardless of whether or not Tenant shall incur any or all of
such costs, nothing contained in this Section 8.02 shall be deemed or construed
as a waiver or release of any of the remaining terms, provisions and/or
conditions of this Lease, but rather, throughout the initial Lease Term and the
Renewal Term, if applicable, Tenant shall be bound by all of such terms,
provisions and conditions and shall be required to satisfy all of Tenant’s other
obligations under this Lease in accordance with the express terms and conditions
hereof, including, but not limited to, Tenant’s obligation to (A) use, occupy
and maintain the Premises in accordance with Applicable Law and the other terms
and conditions of Section 6.02, (B) use and occupy the Premises in accordance
with the terms and conditions of Section 6.03, including, without limitation,
the maintenance of the ACMs under a Qualified Asbestos Maintenance Program,
(C) maintain the Utilities Infrastructure in accordance with the applicable
terms and conditions of this Section 8.02 and Section 8.03 and (D) surrender the
Premises to Landlord, upon the expiration or earlier termination of the initial
Lease Term or the Renewal Term, if applicable, in accordance with the applicable
terms and conditions hereof, including, without limitation, Sections 9.03 and
21.01.

     8.03 Repair Damage. Tenant shall be responsible for payment, within thirty
(30) days of demand from Landlord, of any and all costs incurred by Landlord
and/or any of Landlord’s Parties associated with the repair of any damage to any
part of the Utilities Infrastructure caused by any of Tenant’s Parties.

ARTICLE IX — ALTERATIONS, ADDITIONS AND IMPROVEMENTS

     9.01 Performance of Alterations Work. Landlord shall not be liable for any
injury, loss or damage to Tenant or Tenant’s property relating to the
performance of any alterations, additions, or improvements in or to the Premises
(“Alterations”). For purposes of this Article IX, the term “Alterations” shall
be deemed to include, without limitation, the installation, alteration,
replacement or removal of any communications or computer wires, cables and
related devices (“Lines”). Landlord shall have no liability for damages arising
from, and Landlord does not warrant that the Tenant’s use of any Lines will be
free from, any problems relating to Tenant’s uninterrupted and unaffected use of
any Lines per the Tenant’s requirements. All work relating to the Alterations
shall be performed in compliance with all Applicable Laws of all governmental
authorities having jurisdiction and the requirements of all carriers of
insurance on the Premises, the Board of Underwriters, Fire Rating Bureau, or
similar organization. All work shall be performed in a diligent, first class
manner. No asbestos-containing materials or PCB’s shall be used or incorporated
in the Alterations. No lead-containing surfacing material, solder or other
construction materials or fixtures, where the presence of lead might create a
condition or exposure not in compliance with Environmental Laws, shall be
incorporated in the Alterations.

     9.02 Liens. Tenant shall pay all costs for work performed and materials
supplied to the Premises. During the progress of any Alterations, Tenant, upon
Landlord’s request, shall furnish Landlord with sworn contractor’s statements
and lien waivers covering all work theretofore performed. Tenant shall keep
Landlord, the Premises free from all liens, stop notices, violation notices,
claims and/or encumbrances (individually, a “Lien” and, collectively, “Liens”),
and Tenant shall protect, indemnify, hold harmless and defend Landlord, from and
against any and all loss, cost, damage, liability and expense, including,
without limitation, reasonable attorneys’ fees, related to any such Liens. If
Tenant fails to pay and remove such Lien, or contest the same in accordance with
the express terms and conditions hereafter specified in this Section 9.02,
within thirty (30) business days after recordation, Landlord, at its election,
may pay and satisfy the same, and, in such event, the sums so paid by Landlord,
together with interest thereon equal to the lesser of the maximum rate permitted
by law or twelve percent (12%) per annum, shall be due and payable by Tenant
upon demand. Notwithstanding anything contained herein to the contrary, Tenant
shall have the right to contest in good faith and with reasonable diligence the
validity of any such Lien, if Tenant shall (a) furnish to Chicago Title
Insurance Company (“CTIC”) such security or indemnity as CTIC shall require to
induce CTIC to issue an endorsement to Landlord’s owner’s title insurance policy
for the Premises, as well as Mortgagee’s lender’s title insurance policy for the
Premises, insuring over the exception created by such Lien, or (b) provide
Landlord with such other security as shall be reasonably acceptable to Landlord
and Mortgagee, which, in no event shall be less than one hundred fifty percent
(150%) of the amount of such Lien and all interest and other costs necessary to
discharge such Lien; provided, however, that, in any event, Tenant shall
discharge such Lien prior to the entry of a judgment to foreclose the same.

     9.03 Removal. Upon the expiration or earlier termination of this Lease,
Tenant, at its sole cost, shall remove all of Tenant’s machinery and equipment,
and may remove some or all of Tenant’s trade fixtures, furniture and other
personal property. If Tenant shall fail to remove any such items of machinery
and/or equipment promptly after the expiration or earlier termination of this
Lease, Landlord may do so with no resulting liability to Tenant and Tenant shall
pay Landlord the cost thereof, upon demand. In addition, Tenant shall have the
right, during the Initial Term and/or the Option Term, if applicable, to remove
any and all fixtures, systems and/or equipment from the Premises at Tenant’s
sole cost.

ARTICLE X — INDEMNIFICATION AND INSURANCE

     10.01 Indemnification.

6



--------------------------------------------------------------------------------



 



          (A) Tenant agrees to protect, indemnify, hold harmless and defend
Landlord and Mortgagee, and their respective partners, shareholders, members,
managers, directors, officers, agents, employees, contractors, clients and
invitees (collectively “Landlord’s Parties”), from and against any and all
claims, actions, causes of action, judgments, fines, penalties, losses, damages,
including, without limitation, Environmental Damages, liabilities and actual
attorney’s and consultant’s fees and legal and other costs and expenses,
including, but not limited to, damages for bodily injury, death and property
damage (collectively, “Losses”), which are caused by, arise out of, occasioned
by or in any way attributable to any of the following, except to the extent
caused by the negligence and/or willful misconduct of Landlord and/or Landlord’s
Parties: (i) the use or occupancy of the Premises by Tenant and/or any of
Tenant’s Parties, (ii) the acts and/or omissions of Tenant and/or any of
Tenant’s Parties, and/or (iii) the Handling, presence, release, spill, leakage
or migration of any Tenant’s Hazardous Materials, including, without limitation,
Tenant’s failure to maintain, throughout the initial Lease Term and the Renewal
Term, if applicable, the ACMs under a Qualified Asbestos Maintenance Program.
Nothing herein shall be interpreted or used to in any way affect, limit, reduce
or abrogate any insurance coverage provided by any insurers to either Tenant or
Landlord, except for any Losses that shall be caused by any third party.
Notwithstanding anything to the contrary contained in this Lease, nothing herein
shall be construed to infer or imply that Tenant is a partner, joint venturer,
agent, employee, or otherwise acting by or at the direction of Landlord.

          (B) Subject to the terms of Sections 10.07, 10.08 and Article XX
hereof, Landlord agrees to protect, indemnify, hold harmless and defend Tenant
and Tenant’s Parties, from and against any and all Losses, which are caused by,
arise out of, occasioned by, or in any way attributable to any of the following,
except to the extent caused by the negligence and/or willful misconduct of
Tenant and/or any of Tenant’s Parties: (i) the use or occupancy of the Premises
by Landlord and/or any of Landlord’s Parties, and/or (ii) the acts or omissions
of Landlord and/or any of Landlord’s Parties, except for any Losses that shall
be caused by (a) any third party and/or (b) the presence, prior to the
commencement of the initial Lease Term, of any Hazardous Materials at, on,
under, about or around the Premises in violation of applicable Environmental
Laws.

     10.02 Property Insurance.

          (A) At all times during the Lease Term, Tenant shall procure and
maintain, at its sole cost, “all-risk” or causes of loss-special form property
insurance for damage or other loss caused by fire or other casualty or cause,
including, but not limited to, vandalism and malicious mischief, theft, water
damage of any type, including sprinkler leakage, bursting of pipes or explosion,
earthquake, in an amount not less than one hundred percent (100%) of the
replacement cost covering the Building. The proceeds of such insurance shall be
used for the repair or replacement of the property so insured, except that, if
not so applied, or, if this Lease shall be terminated following a casualty, the
proceeds thereof shall be paid to Tenant.

          (B) At all times during the Lease Term, Tenant shall procure and
maintain, at its sole cost, “all-risk” or causes of loss-special form property
insurance, for damage or other loss caused by fire or other casualty or cause,
including, but not limited to, vandalism and malicious mischief, theft, water
damage of any type, including sprinkler leakage, bursting of pipes or explosion,
earthquake, in an amount not less than one hundred percent (100%) of the
replacement cost covering (i) leasehold improvements made at the expense of
Tenant and (ii) Tenant’s trade fixtures, equipment, contents, bailed property,
inventory, business records and other personal property, from time to time
situated in the Premises, including, without limitation, all floor and wall
coverings (collectively, “Tenant’s Personal Property”). The proceeds of such
insurance shall be used for the repair or replacement of the property so
insured, except that, if not so applied, or, if this Lease shall be terminated
following a casualty, the proceeds applicable to the leasehold improvements and
Tenant’s Personal Property shall be paid to Tenant.

     10.03 Liability Insurance.

          (A) At all times during the Lease Term, Tenant shall procure and
maintain, at its sole cost, commercial general liability insurance with a Broad
Form endorsement written on a per occurrence basis applying to the use and
occupancy of the Premises and the business operated by Tenant. Such insurance
shall have a minimum combined single limit of liability of at least One Million
Dollars ($1,000,000) per occurrence and a general aggregate limit of at least
Three Million Dollars ($3,000,000). All such policies shall be written to apply
to all bodily injury, property damage, personal injury losses and shall be
endorsed to include as additional insureds the following parties: IAC Chicago
L.L.C., a Delaware limited liability company; International Airport Centers
L.L.C., a Delaware limited liability company; Mortgagee; and their respective
members, managers, agents and employees, and/or such other parties as Landlord
may reasonably designate from time to time. Such liability insurance shall be
written as primary coverage, not excess or contributing with or secondary to any
other insurance as may be available to the Landlord or additional insureds.

          (B) From time to time during the Lease Term, Landlord may, but shall
not be obligated to, procure and maintain at its expense commercial general
liability insurance with a Broad Form endorsement written on a per occurrence
basis applying to the use and occupancy of the Premises, and such other
insurance as may be required by Mortgagee or otherwise reasonably desired by
Landlord.

     10.04 Workers’ Compensation Insurance. At all times during the Lease Term,
Tenant shall procure and maintain Workers’ Compensation Insurance in accordance
with the laws of the State of Illinois, and Employers’ Liability insurance with
a limit not less than One Million Dollars ($1,000,000) Bodily Injury Each
Accident; One Million Dollars ($1,000,000) Bodily Injury By Disease - Each
Person; and One Million Dollars ($1,000,000) Bodily Injury by Disease — Policy
Limit.

     10.05 Automobile Liability Insurance. At all times during the Lease Term,
Tenant shall procure and maintain, at its sole cost, commercial automobile
liability insurance, including owned, non-owned and hired vehicles, applying to
the use of any vehicles arising out of the operations of Tenant. Such insurance
shall apply to bodily injury and property damage in a combined single limit of
not less than One Million Dollars ($1,000,000) per accident.

     10.06 Policy Requirements. All insurance required to be maintained by
Tenant shall be issued by insurance companies authorized to do insurance
business in the state in which the Premises is located and rated not less than
A-VIII in Best’s Insurance Guide or a Standard and Poor’s claims paying ability
rating of not less than AA and Landlord shall approve the policy form and
deductible. A certificate of insurance (or, at Landlord’s option, copies of the
applicable policies) evidencing the insurance required under this Lease shall be
delivered to Landlord not less than thirty (30) days prior to the Commencement

7



--------------------------------------------------------------------------------



 



Date. No such policy shall be subject to cancellation or modification without
thirty (30) days prior written notice to Landlord and to any other party
designated by Landlord to Tenant. Tenant shall furnish Landlord with a
replacement certificate with respect to any insurance not less than thirty
(30) days prior to the expiration of the current policy. Tenant shall have the
right to provide the insurance required by this Lease pursuant to blanket
policies, but only if such blanket policies expressly provide coverage to the
Premises, Landlord and any other party, as required by this Lease. Tenant may
not self-insure, without the prior written consent of Landlord, which may be
withheld in Landlord’s sole discretion. For purposes of this Lease,
self-insurance shall not include any self-insured retention or deductible
programs. Tenant shall be responsible to Landlord for any costs incurred by
Landlord that arise out of Tenant’s failure to maintain any of the insurance
required to be maintained hereunder.

     10.07 Waiver of Claims. Tenant waives all claims against Landlord for
injury or death to persons, damage to property, loss of income and additional
expenses or to any other interest of Tenant sustained by Tenant or any party
claiming through Tenant resulting from: (A) any occurrence in or upon the
Premises; (B) leaking of roofs, bursting, stoppage or leaking of water, gas,
sewer or steam pipes or equipment, including sprinklers; (C) wind, rain, snow,
ice, flooding, freezing, fire, explosion, earthquake, excessive heat or cold,
fire or other casualty; (D) any system or equipment serving the Building being
defective, out of repair or failing; and (E) vandalism, malicious mischief,
theft or other acts or omissions of any other parties including, without
limitation, other tenants, contractors and invitees. Tenant waives any right it
might otherwise have to terminate this Lease for any reason pursuant to this
Section 10.07.

     10.08 Waiver of Subrogation. Each party hereby waives any right of recovery
against the other for injury or loss covered by insurance described in
Section 10.02 to the extent of the injury or loss covered thereby. Such waiver
shall apply to any deductibles or self-insured reserves. Any policy of insurance
procured and maintained by either Landlord or Tenant, pursuant to this Lease,
shall contain a clause denying the insurer any right of subrogation against the
other party, if applicable.

ARTICLE XI — DAMAGE OR DESTRUCTION

     11.01 Total Destruction. Tenant shall give immediate written notice to
Landlord of any damage or destruction caused to the Premises by fire or other
casualty (“Tenant’s Casualty Notice”). If the Building shall be totally
destroyed, this Lease automatically shall terminate as of the date of such
destruction, subject to the terms and conditions of Section 11.02(A) as to
Tenant’s obligation to repair the damage to or destruction of, as the case may
be, the Utilities Infrastructure, if any.

     11.02 Partial Destruction.

          (A) If the Premises shall be partially damaged by any casualty,
promptly upon delivery of Tenant’s Casualty Notice to Landlord, Tenant shall
proceed with reasonable diligence and in good faith to repair any damage or
destruction to the portion of the Premises that consists of the Utilities
Infrastructure, if any, and prosecute the same to completion as soon as
reasonably practicable. The foregoing obligation of Tenant to repair such damage
or destruction as to the portion of the Premises that consists of the Utilities
Infrastructure, if any, shall consist of restoring such Utilities Infrastructure
to the condition in which the same existed prior to such damage or destruction.
If Tenant shall have failed to complete the required repairs to the Utilities
Infrastructure on or prior to the date that shall be one hundred twenty
(120) days after the date of the damage or destruction (the “Restoration Date”),
Landlord may elect to terminate this Lease by delivering written notice to
Tenant of its intention to do so no later than fifteen (15) days after the
Restoration Date; provided, however, that, if Tenant shall have failed to
complete the required repairs to the Utilities Infrastructure as of the date on
which the initial Lease Term or the Renewal Term, if applicable, shall have
expired or otherwise been terminated, pursuant to the remaining provisions of
this Lease, including, without limitation, the applicable provisions of this
Article XI, then Tenant’s obligation to so repair the Utilities Infrastructure
shall survive the expiration or earlier termination of the initial Lease Term or
the Renewal Term, if applicable, and Landlord shall be entitled to the portion
of the casualty insurance proceeds to which Tenant otherwise would have been
entitled as shall be necessary, in the opinion of Landlord, to complete such
repairs, which proceeds Tenant shall assign to Landlord on or prior to the
expiration or earlier termination of the initial Lease Term or the Renewal Term,
if applicable.

          (B) In addition, within thirty (30) days after delivery of Tenant’s
Casualty Notice, Tenant shall give written notice to Landlord (“Tenant’s Repair
Notice”) as to whether or not Tenant, in its sole discretion, intends to repair
all or any portion of the damage or destruction to the Building, if any, and, if
so, whether or not, in the opinion of Tenant, such repairs can be made on or
prior to the Restoration Date.

          (C) If Tenant’s Repair Notice shall (i) not have been delivered to
Landlord within said 30-day period, or (ii) state that (a) Tenant does not
intend to repair all or any portion of such damage or destruction to the
Building, or (b) such repairs to the Building cannot, in the opinion of Tenant,
be made on or prior to the Restoration Date, then either Landlord or Tenant may
elect to terminate this Lease by delivering written notice of such party’s
intention to so terminate this Lease to the other party, within fifteen
(15) days after the date of Tenant’s Repair Notice or the date on which Tenant’s
Repair Notice was due, if no such notice shall have been delivered.

          (D) If neither Landlord not Tenant shall have exercised its right to
terminate this Lease in accordance with the terms and conditions of the
immediately preceding subsection, Tenant shall (i) proceed with reasonable
diligence and in good faith to repair the damage or destruction to the Building
to the extent and in the manner as shall be determined by Tenant in its sole
discretion, and (ii) prosecute the same to completion as soon as reasonably
practicable, whereupon this Lease shall continue in full force and effect,
without abatement of any Base Rent or other Rent otherwise due and payable
hereunder with respect to the entire Premises throughout the balance of the
initial Lease Term and the Renewal Term, if applicable; provided, however, that,
notwithstanding anything contained herein to the contrary, (a) the foregoing
obligation of Tenant to repair such damage or destruction to the Building, at a
minimum, shall consist of making such repairs as shall be necessary to enable
Tenant to satisfy all of Tenant’s other obligations under this Lease in
accordance with the express terms and conditions hereof, including, but not
limited to, Tenant’s obligation to (1) use, occupy and maintain the Premises in
accordance with Applicable Law and the other terms and conditions of
Section 6.02, and (2) use and occupy the Premises in accordance with the terms
and conditions of Section 6.03, including, without limitation, the maintenance
of the ACMs in good condition under a Qualified Asbestos Maintenance Program,
and (b) if Tenant shall have failed to complete the required repairs to the
Building on

8



--------------------------------------------------------------------------------



 



or prior to date that shall be one hundred twenty (120) days after the
Restoration Date, Landlord may elect to terminate this Lease by delivering
written notice to Tenant of its intention to do so no later than seventy-five
(75) days after the Restoration Date.

     11.03 Waiver. The provisions contained in this Lease shall supersede any
contrary laws (whether statutory, common law or otherwise) now or hereafter in
effect relating to damage, destruction, self-help and/or termination.

ARTICLE XII — CONDEMNATION

     12.01 Taking. If the entire Premises, or so much of the Premises as shall
render the balance unusable by Tenant, shall be taken by condemnation or in any
other manner for any public or quasi-public purpose (collectively
“Condemnation”), then this Lease shall terminate on the earlier of the date that
title or possession to the Premises shall have been taken by the condemning
authority.

     12.02 Award. In the event of any Condemnation, the entire award for such
taking shall belong to Landlord, free of any claim by Tenant; provided, however,
that Landlord shall not restrict Tenant or interfere with Tenant in the filing
of its own claim, so long as Tenant’s claim shall not diminish the size of the
Landlord’s award.

     12.03 Temporary Taking. No temporary taking of the Premises shall entitle
Tenant to any abatement of the Rent payable to Landlord under this Lease, unless
(A) Tenant shall have elected, by written notice to Landlord, to terminate this
Lease, upon the occurrence of any such temporary taking, or (B) solely as a
result of such temporary taking, (i) the entire Premises shall be unusable by
Tenant for Tenant’s Permitted Use and (ii) Tenant shall not use any portion of
the Premises for Tenant’s Permitted Use, or otherwise, whereupon Tenant shall be
entitled to an abatement of the Base Rent that otherwise would have been payable
hereunder, until Tenant no longer would be prevented, solely as a result of such
temporary taking, from being able to use any portion of the Premises for
Tenant’s Permitted Use; provided, however, that, if, as a result of such
temporary taking, the entire Premises shall be unusable by Tenant for Tenants’
Permitted Use and Tenant shall not use any portion of the Premises for a period
of one hundred eighty (180) consecutive days, then Landlord may elect to
terminate this Lease by delivering written notice to Tenant of its intention to
do so.

ARTICLE XIII — RESERVED

ARTICLE XIV — ASSIGNMENT AND SUBLETTING

     14.01 Restriction.

          (A) Tenant shall not, either voluntarily or by operation of law,
assign, encumber, or otherwise transfer this Lease or any interest herein, or
sublet the Premises or any part thereof, or permit the Premises to be occupied
by anyone other than Tenant or Tenant’s employees (any such assignment,
encumbrance, subletting, occupation or transfer hereinafter shall be referred to
as a “Transfer”). For purposes of this Lease, the term “Transfer” shall also
include, if Tenant is a closely held corporation (i.e. whose stock is not
publicly held and not traded through an exchange or over the counter), or a
limited liability company, the dissolution, merger, consolidation, division,
liquidation or other reorganization of Tenant, or within a twelve month period:
(i) the sale or other transfer of more than an aggregate of 50% of the voting
securities of Tenant (other than to immediate family members by reason of gift
or death) or (ii) the sale, mortgage, hypothecation or pledge of more than an
aggregate of 50% of Tenant’s net worth. A Transfer or other action in violation
of the foregoing, at Landlord’s option, shall be void and/or shall constitute a
material breach of this Lease, which, without any notice and/or opportunity to
cure the same, shall entitle Landlord to exercise any and all rights and/or
remedies available to Landlord, upon the occurrence of an Event of Default (as
hereinafter defined), pursuant to this Lease, at law and/or in equity,
including, without limitation, the right to terminate this Lease, effective as
of the date of any such Transfer. A Transfer or other action in violation of the
foregoing, at Landlord’s option, shall be void and/or shall constitute a
material breach of this Lease. Notwithstanding anything contained herein to the
contrary, Tenant shall have the right to assign this Lease to an Affiliate of
Tenant or a Permitted Transferee, upon at least twenty (20) days’ prior written
notice to Landlord, whereupon, if such assignment shall be to a Permitted
Transferee, Tenant, and its officers, employees and shareholders, shall be
relieved of any further liabilities or obligations whatsoever under this Lease,
with respect to the period from and after the date of such assignment, and
Landlord agrees to hold such Permitted Transferee solely responsible for any and
all liabilities and obligations under this Lease with respect to the period from
and after the date of such assignment, so long as Landlord first shall have
received a written assumption of such obligations from such Permitted
Transferee, as the case may be; provided, however, that, all sums or other
economic consideration, if any, received by Tenant in connection with any such
assignment, whether denominated as rental or otherwise, which exceed in the
aggregate, the total sum that Tenant is obligated to pay Landlord under this
Lease shall be paid to Landlord promptly after receipt, without affecting or
reducing any other obligation of Tenant hereunder.

          (B) For all purposes of this Lease, the term “Affiliate” shall mean
any corporation or other entity controlling, controlled by, or under common
control with (directly or indirectly) Tenant or Landlord, as the case may be.
The term “control”, as used herein, shall mean the power to direct or cause the
direction of the management and policies of the controlled entity through the
ownership of more than fifty percent (50%) of the voting securities in such
controlled entity. The term “Permitted Transferee” shall mean any entity that
shall acquire, (i) Tenant, by merger, consolidation or other corporate action,
or (ii) all or substantially all of Tenant’s assets, so long as the surviving
entity or purchaser of such assets, as the case may be, shall have a “net worth”
equal to or greater than the net worth of Tenant as of the proposed date of such
corporate action or sale, as the case may be. Notwithstanding anything contained
in this Article XIV to the contrary, Tenant agrees not to enter into any
agreement for use, occupancy or utilization of the Premises, which provides for
rental or other payment based in whole or in part on the net income or profits
derived by any person from the Premises (other than an amount based on a fixed
percentage(s) of receipts or sales), and that any such purported agreement shall
be absolutely void and ineffective.

ARTICLE XV — EVENTS OF DEFAULT AND REMEDIES

     15.01 Events of Default by Tenant. Upon the occurrence of any one or more
of the following events (the “Events of Default,” any one an “Event of
Default”), the party not in default shall have the right to exercise any rights
or remedies

9



--------------------------------------------------------------------------------



 



available in this Lease, at law and/or in equity. Any notice and cure period
provided for herein shall be in lieu of, and not in addition to, any notice
required under any Applicable Law now or hereafter in effect requiring that
notice of default be given prior to the commencement of an unlawful detainer or
other legal proceeding. Events of Default shall be, as follows:

          (A) Tenant’s failure to pay within five (5) days of the date due any
Rent payable hereunder.

          (B) Failure by Tenant to perform any other of the terms, covenants or
conditions contained in this Lease, if not remedied within thirty (30) days
after receipt of written notice thereof; provided, however, that, if the nature
of Tenant’s obligation is such that more than thirty (30) days would be required
for performance, Tenant shall not be in default, if Tenant commences performance
within such thirty (30) day period and thereafter diligently pursues same to
completion; provided, however, in any event, such performance must be completed
within one hundred eighty (180) days after receipt of the original written
notice of such failure to perform.

          (C) Tenant shall become bankrupt or insolvent, or file any debtor
proceedings, or files, pursuant to any statute a petition in bankruptcy or
insolvency or for reorganization, or files a petition for the appointment of a
receiver or trustee for all or substantially all of Tenant’s assets, and such
petition or appointment shall not have been set aside within sixty (60) days
from the date of such petition or appointment, or, if Tenant shall make an
assignment for the benefit of creditors, or petition for or enter into an
arrangement for any of the foregoing.

          (D) Tenant vacates, abandons or fails to operate in the Premises for a
period of thirty (30) days or allows its leasehold estate to be taken under any
writ of execution; provided, however, that Tenant shall be entitled to challenge
any such writ, so long as the same does not result in a Lien against or on the
Premises, subject Tenant’s right to contest the same in accordance with the
terms and conditions of Section 9.02.

     15.02 Landlord’s Option to Terminate upon Tenant Default. In addition to
its other remedies, Landlord, upon an Event of Default by Tenant, shall have the
immediate right, to terminate and cancel this Lease and/or reenter and remove
all persons and properties from the Premises and dispose of such property as it
deems fit, all without being guilty of trespass or being liable for any damages
caused thereby. In the event of an elected termination by Landlord, whether
before or after reentry, Landlord may recover from Tenant damages, including,
without limitation, the costs of recovering the Premises, and Tenant shall
remain liable to Landlord for the total Rent as would have been payable by
Tenant hereunder for the remainder of the Lease Term, less the reasonable rental
value of the Premises for the remainder of the Lease Term. In determining the
Rent that would be payable by Tenant after a default, the Rent for each year of
the un-expired Lease Term shall be equal to the Rent payable by Tenant for the
last year of the Lease Term prior to the applicable default. If any rent owing
hereunder shall be collected by or through an attorney, Tenant agrees to pay
Landlord’s reasonable attorneys’ fees to the extent allowed by Applicable Law.

     15.03 Mitigation of Damages. Whether Landlord shall terminate this Lease
and/or Tenant’s right to possession of the Premises, Landlord shall have no
obligation to mitigate Landlord’s damages, except as required by Applicable Law.

     15.04 Right of Landlord to Perform. If Tenant shall fail to perform any
required act under this Lease, Landlord, without obligation, may do so without
waiving Tenant’s obligations under this Lease. In such event, Tenant shall pay
to Landlord, as Rent, any sums incurred by Landlord, together with an
administrative charge equal to five percent (5%) thereof.

     15.05 Non-Waiver. No acceptance by Landlord of a lesser sum than the Rent
then due shall be deemed to be other than on account of the earliest installment
of such Rent due, and no endorsement or statement on any check or any letter
accompanying any check or payment shall be deemed an accord and satisfaction,
and Landlord may accept such check or payment, without prejudice to Landlord’s
right to recover the balance of such installment and/or pursue any other remedy
in this Lease, at law and/or in equity provided. Moreover, the acceptance by
Landlord of any Rent, while Tenant shall be in default hereunder, shall not
serve or operate as a waiver of any rights and/or remedies to which Landlord
otherwise would be entitled hereunder, at law and/or in equity, as a result of
such default. The delivery of keys to Landlord or its agent or employee shall
not operate as a termination of this Lease or as a surrender of the Premises,
unless so acknowledged in writing by Landlord.

     15.06 Cumulative Remedies. The specific remedies to which Landlord may
resort under the terms hereof are cumulative and are not intended to be
exclusive of any other remedies or means of redress to which it may be lawfully
entitled in case of any breach or threatened breach by Tenant of any provisions
hereof. In addition to the other remedies provided herein, Landlord shall be
entitled to a restraint by injunction of the violation or attempted or
threatened violation of any of the covenants, conditions or provisions hereof
and/or to a decree compelling specific performance of any such covenants,
conditions or provisions.

     15.07 Landlord’s Default. Landlord shall not be in default under this
Lease, unless Landlord fails to perform its obligations hereunder within a
reasonable time, but in no event later than thirty (30) days after written
notice by Tenant to Landlord and to Mortgagee whose name and address shall have
been furnished to Tenant in writing and specifying how Landlord has failed to
perform such obligations and the act required to cure the same; provided,
however, that if the nature of Landlord’s obligation is such that more than
thirty (30) days would be required for performance, Landlord shall not be in
default if Landlord commences performance within such thirty (30) day period and
thereafter diligently prosecutes the same to completion; provided, however, in
any event, such performance must be completed within one hundred eighty
(180) days after receipt of the original written notice of such failure to
perform. In no event shall Tenant have the right to seek damages as a result of
Landlord’s default and Tenant’s remedies shall be limited to the termination of
this Lease and/or an injunction.

ARTICLE XVI — SUBORDINATION AND ATTORNMENT

     16.01 Subordination. This Lease, and the rights of Tenant hereunder, shall
be subject and subordinate to the interests of (A) all present and future ground
leases and master leases of all or any part of the Premises; (B) present and
future mortgages and deeds of trust encumbering all or any part of the Premises;
(C) all past and future advances made under any such mortgages or deeds of
trust; and (D) all renewals, modifications, replacements and extensions of any
such ground leases, master

10



--------------------------------------------------------------------------------



 



leases, mortgages and deeds of trust; provided, however, that any lessor under
any such ground lease or master lease or any mortgagee or beneficiary under any
such mortgage or deed of trust (any such lessor, mortgagee or beneficiary is
herein referred to as a “Mortgagee”) may elect, by written notice given to
Tenant, to have this Lease made superior in whole or in part to any such ground
lease, master lease, mortgage or deed of trust. Within ten (10) days of written
request from Landlord, Tenant shall execute, acknowledge and deliver any
instruments reasonably requested by Landlord or any such Mortgagee to affect the
purposes of this Section 16.01, including, without limitation, a Subordination,
Attornment and Non-disturbance Agreement/Estoppel Agreement substantially
similar to the form attached hereto as Exhibit C. Any obligations of Mortgagee
shall be non-recourse as to any assets of such Mortgagee other than its interest
in the Premises.

     16.02 Attornment. If requested to do so, Tenant shall attorn to, and
recognize as Tenant’s landlord hereunder, any Mortgagee or other purchaser or
person taking title to the Premises by reason of the termination of any superior
lease or the foreclosure of any superior mortgage or deed of trust or sale of
property or any other reason, and Tenant, within ten (10) days after demand,
shall execute and deliver any documents reasonably requested by any such person
to evidence the foregoing.

     16.03 Mortgage and Ground Lessor Notice. Tenant shall give any Mortgagee or
ground lessor, by certified mail, a copy of any notice of default served upon
Landlord by Tenant, provided that prior to such notice Tenant has been notified
in writing of the address of such Mortgagee. If Landlord shall fail to cure such
default within thirty (30) days after such notice to Landlord (or if such
default cannot be cured within that time, then such additional time as may be
reasonably necessary), then the Mortgagee shall have an additional thirty
(30) days within which to cure such default (or, if such default cannot be cured
within that time, then such additional time as may be reasonably necessary).

ARTICLE XVII — RESERVED

ARTICLE XVIII — ESTOPPEL CERTIFICATES

     18.01 Estoppel Certificates. Tenant shall, from time to time, within five
(5) days of written request from Landlord deliver to Landlord and any other
party designated by Landlord, an estoppel certificate substantially similar to
the form attached hereto as Exhibit C, acknowledged and executed by Tenant and
any Guarantor of this Lease. Any such certificate given to any Mortgagee or
prospective Mortgagee may contain certifications of such other matters,
customarily required by such Mortgagee. If Tenant does not deliver to Landlord
the certificate as required herein, then Landlord is granted an irrevocable
power-of-attorney, coupled with an interest, to execute such certificate on
Tenant’s behalf, which statement shall be binding on Tenant (and such grant
shall not be in limitation of Landlord’s other remedies for such failure by
Tenant).

ARTICLE XIX — ENTRY BY LANDLORD

     19.01 Entry by Landlord. Landlord, and Landlord’s contractors, agents and
consultants, may enter the Premises during normal business hours and upon not
less than 48 hours prior notice (which notice may be oral), other than in the
case of any emergency in which case any such party may enter the Premises at any
time, to: inspect the same; exhibit the same to prospective purchasers,
prospective mortgagees or tenants; determine whether Tenant is complying with
all of its obligations under this Lease, including, without limitation, the
Handling of Hazardous Materials by Tenant; post notices of non-responsibility or
to make repairs or improvements in or to the Premises. Tenant hereby waives any
claim for damages for any injury to, or interference with, Tenant’s business,
any loss of occupancy or quiet enjoyment of the Premises, or any other loss
occasioned by such entry or repair or service work, which Landlord deems to be
reasonably necessary; provided, however, that Landlord shall use its reasonable
efforts to prevent any such entry from adversely interfering with Tenant’s use
of the Premises in any material respect, except in the event of an emergency.
Landlord may require Tenant to provide a key with which to unlock one or more
doors that, collectively, would enable Landlord to access the entire Premises
(excluding Tenant’s safes and similar areas designated by Tenant in writing in
advance), and Landlord may obtain entry to the Premises, and any entry shall not
under any circumstances be deemed to be a forcible or unlawful entry into, or a
detainer of, the Premises or an eviction, actual or constructive, of Tenant from
any part of the Premises. Such entry by Landlord shall not act as a termination
of this Lease.

ARTICLE XX — LANDLORD’S LEASE UNDERTAKINGS; TRANSFER OF LANDLORD’S INTEREST

     20.01 Landlord’s Lease Undertakings. Notwithstanding anything to the
contrary contained in this Lease or in any exhibits, riders or addenda hereto
attached (collectively the “Lease Documents”), it is expressly understood and
agreed that: (A) the recourse of Tenant against Landlord with respect to the
alleged breach by Landlord of a representation, warranty, covenant, undertaking
or agreement, if any, contained in any of the Lease Documents, or otherwise,
arising out of this transaction and/or Tenant’s use of the Premises
(collectively, “Landlord’s Lease Undertakings”), shall extend only to Landlord’s
interest in the real estate of which the Premises demised under the Lease
Documents are a part (“Landlord’s Real Estate”), and not to any other assets of
Landlord’s Parties; and (B) except to the extent of Landlord’s interest in
Landlord’s Real Estate, no personal liability or personal responsibility of any
sort with respect to any of Landlord’s Lease Undertakings, and/or any alleged
breach thereof, is assumed by, or at any time shall be asserted or enforceable
against, Landlord’s Parties.

     20.02 Transfer of Landlord’s Interest. Landlord shall have the right to
sell, transfer or assign the Premises, or any part thereof, or Landlord’s
interest in this Lease, in which event Landlord shall be automatically freed and
relieved from all applicable liability with respect to performance of any
covenant or obligation on the part of Landlord. Any Security Deposits or advance
rents held by Landlord shall be turned over to the successor, and said successor
shall expressly assume, subject to the limitations of this Article XX, all of
the terms, covenants and conditions of this Lease to be performed by Landlord
arising from and after the date of such sale, transfer or assignment, it being
intended hereby that the covenants and obligations contained in this Lease on
the part of Landlord, subject to all the provisions of this Article XX, shall be
binding on Landlord, its successors and assigns, only during their respective
periods of ownership.

ARTICLE XXI — SURRENDER; HOLDOVER TENANCY

     21.01 Condition of Premises and Removal of Property. At the expiration or
earlier termination of this Lease or the termination of Tenant’s right to
possession of the Premises, Tenant shall surrender possession of the Premises
(A) with the

11



--------------------------------------------------------------------------------



 



Utilities Infrastructure in the condition required under Sections 8.02 and 8.03,
and (B) otherwise in the condition required under Section 9.03, none of which
Tenant understands to mean that Tenant shall be relieved of performing, in
accordance with the applicable terms and conditions of this Lease, any of its
other obligations hereunder during the initial Lease Term and/or the Renewal
Term, if applicable, including, without limitation, those relating to the use,
occupancy, maintenance, repair and/or replacement of the Premises. The cost of
any repair or restoration of the Premises required to satisfy Tenant’s
obligation to surrender of possession of the Premises in the condition required
by this Section 21.01 shall be borne by Tenant; provided, however, that, if
Tenant shall fail to promptly perform such repairs or restoration, Landlord,
without obligation, may perform the same and all costs thereof incurred by
Landlord shall be reimbursed by Tenant promptly upon demand.

     21.02 Abandoned Property. If Tenant shall fail to remove any items from the
Premises, as required under Sections 9.03 and 21.01, Landlord may do so at
Tenant’s expense. All of such property removed from the Premises by Landlord
hereunder may be handled, discarded or stored by Landlord at Tenant’s expense,
and Landlord shall in no event be responsible for the value, preservation and/or
safekeeping thereof. All such property, at Landlord’s option, shall be
conclusively deemed to have been conveyed by Tenant to Landlord, as if by bill
of sale, without payment by Landlord.

     21.03 Holdover Tenancy. Regardless of whether or not (A) Tenant shall have
delivered to Landlord a Tenant’s Right of First Opportunity Notice, (B) Landlord
shall have delivered to Tenant a Landlord’s Right of First Opportunity Notice
and/or (C) Landlord and Tenant shall have entered into a Development Lease or a
Development Agreement, Tenant shall have an express duty and obligation to
surrender the entire Premises to Landlord, upon the expiration or earlier
termination of the Lease Term or the Renewal Term, if applicable. If, however,
Tenant shall hold possession of the Premises after the expiration or termination
of the Lease Term or the Renewal Term, if applicable, in violation of the
foregoing express duty and obligation of Tenant to so surrender the Premises to
Landlord, Tenant shall become a tenant at sufferance, upon all of the terms
contained herein, except as to the term of this Lease and Rent. During such
holdover period, Tenant shall pay to Landlord a monthly rental equivalent to
twice the Rent payable during the last month of the Lease Term. The monthly rent
payable for such holdover period in no event shall be construed as a penalty or
as liquidated damages for such retention of possession. Without limiting the
foregoing, Tenant shall indemnify, protect, defend and hold harmless Landlord’s
Parties, from and against any and all claims, liabilities, actions, losses,
damages (including, without limitation, direct, indirect, incidental and
consequential) and expenses (including, without limitation, court costs and
reasonable attorneys’ fees) asserted against or sustained by Landlord’s Parties
and arising by reason of such retention of possession, which obligations shall
survive the expiration or termination of the Lease Term.

ARTICLE XXII — MISCELLANEOUS

     22.01 Entire Agreement. This Lease contains all of the agreements relating
to the leasing of the Premises and the obligations of Landlord and Tenant in
connection with such leasing. Landlord has not made, and Tenant is not relying
upon, any warranties, or representations, promises or statements made by
Landlord or any agent of Landlord, except as expressly set forth herein. This
Lease supersedes any and all prior agreements between Landlord and Tenant and
alone expresses the agreement of the parties.

     22.02 Amendments. This Lease shall not be amended, in any way, unless in
writing executed by Landlord and Tenant. Landlord shall not have waived or
released any of its rights hereunder, unless in writing and executed by the
Landlord.

     22.03 Successors. Except as expressly provided herein, this Lease and the
obligations of Landlord and Tenant contained herein shall bind and benefit the
successors and assigns of the parties to this Lease.

     22.04 Force Majeure. Notwithstanding anything in this Lease to the
contrary, Landlord shall incur no liability to Tenant with respect to, and shall
not be responsible for any failure to perform, any of Landlord’s obligations
hereunder, if such failure is caused by any reason beyond the control of
Landlord, including, but not limited to, governmental law, ordinances, rules or
regulations, strike, labor trouble, fire, flood, earthquake, civil commotion,
act of war or terrorism. The amount of time for Landlord to perform any of
Landlord’s obligations shall be extended by the amount of time Landlord is
delayed in performing such obligation by reason of any force majeure occurrence.

     22.05. Survival of Obligations. Any obligations of Tenant accruing prior to
the expiration of this Lease shall survive the expiration or earlier termination
of this Lease, and Tenant shall promptly perform all such obligations whether or
not this Lease shall have expired or been terminated.

     22.06 Governing Law. This Lease shall be governed by, and construed in
accordance with, the laws of the state in which the Premises is located, without
respect to conflicts of law principles. Any action regarding this Lease shall be
brought in the state and county in which the Premises is located and both
parties covenant that jurisdiction and venue are proper in the state and county
in which the Premises is located.

     22.07 Severability. If any provision of this Lease shall be found
unenforceable, the remainder of this Lease shall not be affected, and any
provision found to be invalid shall be enforceable to the extent permitted by
Applicable Law. If two different interpretations may be given to any provision
hereunder, one of which will render the provision unenforceable, then the
interpretation rendering the provision enforceable shall be adopted.

     22.08 Interpretation. Tenant acknowledges that it has read and reviewed
this Lease and that it has had the opportunity to confer with counsel in
reviewing this Lease. Accordingly, this Lease shall be construed neither for nor
against Landlord or Tenant, but rather, shall be given a fair and reasonable
interpretation according to the meaning of its terms and the intent of the
parties. All captions, headings, titles, numerical references and computer
highlighting are for convenience only and shall have no effect on the
interpretation of this Lease. All terms and words used in this Lease, regardless
of the number or gender in which they are used, shall be deemed to include the
appropriate number and gender, as the context may require.

     22.09 Independent Covenants. Each covenant, agreement, obligation and other
provision of this Lease to be performed by Tenant is separate and independent,
and is not dependent on any other provision of this Lease.

12



--------------------------------------------------------------------------------



 



     22.10 Time is of the Essence. Time is of the essence hereof and the
performance of all obligations hereunder.

     22.11 Joint and Several Liability. If Tenant comprises more than one person
or entity, all such persons shall be jointly and severally liable for payment of
Rent and the performance of Tenant’s obligations hereunder.

     22.12 Exhibits and Schedules. Exhibits A (Outline of Premises), B (Tenant
Operations Inquiry and List of Permissible Hazardous Materials and Quantities),
C (Subordination, Attornment and Non-disturbance Agreement/Estoppel Agreement)
and D (Suite Acceptance Letter) are incorporated herein by this reference.

     22.13 Offer to Lease. The submission of this Lease to Tenant does not
constitute an offer to Tenant to lease the Premises. This Lease shall have no
force and effect, until it shall have been executed by Landlord and Tenant;
provided, however, that, execution of this Lease by Tenant and delivery to
Landlord, in consideration of the time and expense incurred by Landlord in
reviewing the Lease, shall constitute an irrevocable offer by Tenant for ten
(10) days following such delivery date.

     22.14 Waiver; No Counterclaim. To the extent permitted by Applicable Law,
Tenant waives the right to a jury trial in any proceeding regarding this Lease
and the tenancy created by this Lease. If Landlord shall commence any summary
proceeding for non-payment of Rent, Tenant will not interpose any counterclaim
of whatever nature in any such proceeding, other than compulsory counterclaims.
Any claim, demand, right or defense by Tenant that shall arise out of this Lease
or the negotiations that preceded this Lease shall be barred, unless Tenant
commences an action thereon, or interposes a defense by reason thereof, within
six (6) months after the date of the inaction, omission, event or action that
gave rise to such claim, demand, right or defense.

     22.15 Reserved.

     22.16 Tenant Operations Inquiry. As a material inducement to Landlord to
enter into this Lease, Tenant has completed the attached Exhibit B. Tenant
represents and warrants to Landlord that the same is true and correct in all
material respects and not misleading. Landlord reserves the right to require
Tenant to update and re-certify the same, from time to time.

     22.17 Quiet Enjoyment. Provided that Tenant performs all of its obligations
hereunder, Tenant peaceably shall enjoy the Premises during the Lease Term, free
of claims by or through Landlord, subject to all of the terms and conditions
contained in this Lease.

     22.18 Attorney’s Fees; Costs of Suit. If either Landlord or Tenant shall
commence any action or proceeding against the other relating to this Lease
and/or the Premises, the prevailing party shall be entitled to recover from the
losing party, in addition to any other relief, its reasonable attorneys’ fees,
irrespective of whether or not such action or proceeding shall have prosecuted
to judgment..

     22.19 Brokers. If Tenant has dealt with any person, firm or broker in
respect to the Premises, Tenant shall be solely responsible for the payment of
any fee due said person, firm or broker and Tenant shall protect, indemnify,
hold harmless and defend Landlord from and against the same.

     22.20 Notices. All notices from Landlord or Tenant to the other may be
served, as an alternative to personal service, by mailing the same by registered
or certified mail, postage prepaid, or by overnight courier, addressed to the
Landlord at the address set forth in Section 1.09 and to Tenant at the address
set forth in Section 1.10, or addressed to such other address or addresses as
either Landlord or Tenant, from time to time, may designate to the other in
writing. Any notice shall be deemed to have been given and served when delivered
personally or, otherwise, at the time the same shall have been posted.

     22.21 Right of First Opportunity for New Development.

          (A) If, upon the expiration or earlier termination of the Lease Term
or the Renewal Term, if applicable, Tenant shall desire not to relocate the
existing operations of Tenant currently being conducted at the Premises
(collectively, “Tenant’s Operations”), from the Premises to an existing
building(s), but rather, shall desire to either enter into a Development Lease
or a Development Agreement, then Landlord shall have a right of first
opportunity (the “Right of First Opportunity”), throughout the Right of First
Opportunity Period (as hereinafter defined), to be the party with whom Tenant
shall negotiate the terms and conditions of such Development Lease or
Development Agreement, as the case may be, subject to the remaining terms and
conditions of this section.

          (B) For purposes hereof, (i) the term “Development Lease” shall mean a
lease, between Tenant, or one of its subsidiaries or affiliates, and a
third-party, for a “build-to-suit” development of a site and a building(s) to be
the location of at least some or all of Tenant’s Operations, and (ii) the term
“Development Agreement” shall mean an agreement, between Tenant, or one of its
subsidiaries or affiliates, and a third-party, pursuant to which such
third-party would acquire and develop a site, construct a building(s) thereon,
and either sell or lease the same to Tenant upon the completion thereof, to be
the location of at least some or all of Tenant’s Operations.

          (C) If, during the Lease Term or the Renewal Term, if applicable,
Tenant shall desire to solicit a third-party to negotiate the terms and
conditions of a Development Lease and/or a Development Agreement, then Tenant
shall deliver to Landlord written notice (“Tenant’s Right of First Opportunity
Notice”) thereof, which shall contain such information as would be reasonably
necessary for Landlord to determine whether or not Landlord would want to
exercise the Right of First Opportunity.

          (D) Within five (5) business days after receipt of Tenant’s Right of
First Opportunity Notice, if applicable, Landlord shall deliver to Tenant
written notice (“Landlord’s Right of First Opportunity Notice”) of Landlord’s
election to exercise the Right of First Opportunity (if Landlord shall not so
deliver Landlord’s Right of First Opportunity Notice, Landlord will be deemed to
have waived the Right of First Opportunity).

          (E) If Landlord shall have so delivered Landlords’ Right of First
Opportunity Notice, then Tenant shall negotiate with Landlord, exclusively and
in good faith, and for a reasonable period of time, the terms and conditions of
a

13



--------------------------------------------------------------------------------



 



Development Lease and/or a Development Agreement, as the case may be, which
shall be mutually acceptable to Landlord and Tenant; provided, however that, in
no event shall such reasonable period of time extend beyond the period that
shall commence on the date that Tenant shall have received Landlord’s Right of
First Opportunity Notice and end on the date that shall be sixty (60) days
thereafter (the “Right of First Opportunity Period”); and, further, provided,
however, that Tenant shall retain the right during the Right of First
Opportunity Period to negotiate with other parties regarding the terms and
conditions of a Development Lease and/or a Development Agreement, as the case
may be, solely for the purpose of determining market valuations as to the terms
and conditions of the Development Lease and/or the Development Agreement, as the
case may be.

          (F) If, prior to 5:00 p.m. (Chicago, Illinois time) on the last day of
the Right of First Opportunity Period, Landlord and Tenant shall have failed to
agree in writing on the terms and conditions of a Development Lease or a
Development Agreement, as the case may be, then the Right of First Opportunity
no longer shall apply and Tenant shall have the right to negotiate the terms and
conditions of a Development Lease and/or a Development Agreement, as the case
may be, with any third-party.

          (G) The Right of First Opportunity, as well as any Landlord’s Right of
First Opportunity Notice that may have been delivered to Tenant, automatically
shall terminate and become null and void and of no further force or effect, upon
the failure of Landlord to timely or properly exercise the Right of First
Opportunity, or otherwise perform any of its obligations under, and in
accordance with, the provisions of this section.

          (H) If Tenant shall default under this section, Landlord shall have
the right to exercise any and all remedies available to Landlord in equity,
including, without limitation, specific performance of Tenant’s obligations
under this section or injunctive relief.

     22.22 Letter of Intent. Notwithstanding anything to the contrary contained
herein or in the Letter of Intent regarding (A) the sale of the Premises by
Tenant to Landlord and (B) this Lease, which was executed and delivered by
Seller and Purchaser as of March 3, 2005 (the “LOI”), except to the extent that,
pursuant to the terms, provisions and/or conditions of the LOI, any of such
terms, provisions and/or conditions are expressly intended to survive the
expiration or earlier termination thereof, (i) this Lease shall supersede the
LOI, (ii) from and after the Effective Date, if not previously rendered null and
void and of no further force or effect by the provisions of the Agreement of
Sale entered into by Tenant and Landlord with respect to the sale of the
Premises by Tenant to Landlord, the LOI shall be null and void and of no further
force or effect, and (iii) in the event of any conflict between any term,
provision or condition contained herein, and any term, provision or condition
contained in the LOI, the terms, provisions and conditions of this Lease shall
govern and control.

     IN WITNESS WHEREOF, Landlord and Tenant have executed and delivered this
Lease as of the Effective Date.

              TENANT:   LANDLORD:
 
            Dayton Superior Corporation, an Ohio corporation   IAC Chicago
L.L.C., a Delaware limited liability company
 
           
By:
  /s/ Mark K. Kaler   By:   International Airport Centers L.L.C., a Delaware
limited liability company, its Manager
Name:
  Mark K. Kaler
       
 
           
Title:
  Vice President of Strategic Planning (Officer)   By:   /s/ Alex Kurrelmeier
 
           

      Name:   Alex Kurrelmeier
(Corporate Seal)
       

      Title:   Managing Director

14



--------------------------------------------------------------------------------



 



EXHIBIT A

Outline of the Premises

 



--------------------------------------------------------------------------------



 



EXHIBIT B

Tenant Operations Inquiry form

SEE ATTACHMENT.

List of Permissible
Hazardous Materials and Quantities

NONE

16



--------------------------------------------------------------------------------



 



EXHIBIT C

Subordination, Attornment and Non-disturbance Agreement/Estoppel Agreement

THIS INSTRUMENT PREPARED BY AND
AFTER RECORDING RETURN TO:

                    , Esq.
Piper Marbury Rudnick & Wolfe
203 North LaSalle Street, Suite 1800
Chicago, Illinois 60601-1293

SUBORDINATION, ATTORNMENT AND
NON-DISTURBANCE/ESTOPPEL AGREEMENT

     THIS SUBORDINATION, ATTORNMENT AND NON-DISTURBANCE/ESTOPPEL AGREEMENT (this
“Agreement”) dated this day of ___, 200_, between ___                    ___,
a(n) ___                    ___(“Tenant”), and LaSalle Bank National
Association, a national banking association, its successors and assigns
(“Mortgagee”), having its principal place of business at 135 South LaSalle,
Chicago, IL 60603, Attention: Real Estate Capital Markets.

     R E C I T A L S:

     1. Tenant is the lessee under that certain lease executed between Tenant
and IAC Chicago L.L.C., a Delaware limited liability company (“Landlord”) dated
___, 200___(the lease and all amendments thereto are hereinafter referred to as
the “Lease”), covering all or a portion of property legally described in
Schedule I attached hereto and made a part hereof (the “Property”).

     2. Mortgagee is making a loan (the “Loan”) to Landlord which is secured, in
part, by the lien of a mortgage or deed of trust executed and delivered by
Landlord to Mortgagee encumbering the Property (the “Mortgage”) and an
assignment of leases and rents from the Property.

     3. As a condition to making the Loan, Mortgagee requires that Tenant enter
into this Agreement.

     NOW, THEREFORE, in consideration of the covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:

     A. Tenant hereby represents, acknowledges and agrees as follows:



  1.   The Lease has not been amended, modified or extended, except as follows:
___                                        ___.     2.   The Lease does not
contain any options to purchase and/or lease additional space, rights of set
off, rights of first refusal to purchase and/or lease additional space or any
similar provisions regarding acquisition of ownership interests or additional
leased space in the building, except as follows: ___.     3.   The term of the
Lease commenced on ___ and will terminate on ___.       4.   The current monthly
rent payment under the Lease is $___. Rent has been paid through ___, 200_. No
advance rents have been prepaid except for the current month.     5.   In
addition to monthly rent payments, the following amounts are also payable on a
basis for the following purposes: ______.     6.   The improvements described in
the Lease have been completed and accepted by Tenant.     7.   The security
deposit under the Lease is currently $___.     8.   Tenant has not sublet any
portion of the leased premises or assigned any of its rights under the Lease.  
  9.   Tenant is in full and complete possession of the premises demised under
the Lease, such possession having been delivered by the Landlord pursuant to the
Lease and having been accepted by Tenant.     10.   The Lease is in full force
and effect, Tenant has no existing claims, defenses or offsets under the Lease
against Landlord, no uncured default exists under the Lease, and no event has
occurred that would, except for the lapse of time, the giving of notice or both,
constitute a default.     11.   No cancellation, modification, amendment,
extension, or assignment of the Lease, and no subletting or prepayment of more
than one month’s rent, shall be made without Mortgagee’s prior written consent.
    12.   All rent payments shall be paid as provided under the Lease until
Tenant has been otherwise notified by Mortgagee or its successor or assign.
Tenant agrees that, upon receipt of a notice from Mortgagee or its successor or
assign that there has been a default by Landlord under the Mortgage,

17



--------------------------------------------------------------------------------



 



      Tenant shall make all subsequent rent payments directly to Mortgagee (or
its successor or assign), or at the direction of Mortgagee (or its successor or
assign). All prepayments of more than one month’s rent and any and all
termination fees paid by Tenant, or at Tenant’s direction, shall be payable
jointly to Mortgagee and Landlord.     13.   Tenant will not look to Mortgagee
for the return of the security deposit, if any, under the Lease, except to the
extent such funds actually shall have been delivered to Mortgagee.     14.   The
guaranty of the Lease, if any, is in full force and effect.     15.   Tenant
will deliver to Mortgagee a copy of all notices Tenant shall deliver to or
receive from Landlord in accordance with the notice provisions set forth herein.



  B.   The Lease and all terms thereof, including, without limitation, any
options to purchase, rights of first refusal, rights of set off, and any similar
rights, are and shall be subject and subordinate to the Mortgage, and to all
amendments, modifications, replacements and extensions thereof, to the full
extent of the principal, interest, fees, expenses and all other amounts secured
thereby.     C.   If Mortgagee shall elect to foreclose the Mortgage, Mortgagee
will not join Tenant in summary or foreclosure proceedings unless required by
applicable law (and then only to the extent so required), as long as Tenant has
not amended the Lease without Mortgagee’s prior written consent and is not in
default under the Lease.     D.   If Mortgagee shall succeed to the interest of
Landlord under the Lease, and there shall exist no default by Tenant under the
Lease, and Tenant shall not have amended the Lease without Mortgagee’s prior
written consent, Mortgagee agrees not to disturb or otherwise interfere with
Tenant’s possession of the leased premises for the un-expired term of the Lease,
provided that Mortgagee shall not be:



  1.   liable for any act or omission of Landlord or any prior landlord under
the Lease;     2.   subject to any offsets or defenses which Tenant might have
against Landlord or any prior landlord;     3.   bound by any rent or additional
rent which Tenant might have paid for more than the current month to Landlord or
any prior landlord;     4.   bound by any amendment or modification of the Lease
made without Mortgagee’s prior written consent; or     5.   liable for any
security deposit Tenant might have paid to Landlord or any prior landlord,
except to the extent Mortgagee actually shall have received said security
deposit.



  E.   Upon Mortgagee’s succeeding to Landlord’s interest under the Lease,
Tenant covenants and agrees to attorn to Mortgagee or a purchaser at a
foreclosure or trustee’s sale, to recognize such successor landlord as Tenant’s
landlord under the Lease, and to be bound by and perform all of the obligations
and conditions imposed upon Tenant by the Lease. If requested by Mortgagee or
any subsequent owner, Tenant shall execute a new lease with Mortgagee, for a
term equal to the remaining term of the Lease, and otherwise containing the same
provisions and covenants of the Lease.     F.   Prior to terminating the Lease
due to a default by Landlord thereunder, Tenant agrees to notify Mortgagee of
such default and give Mortgagee the opportunity to cure such default within
thirty (30) days of Mortgagee’s receipt of such notice (or, if such default
cannot reasonably be cured within such thirty (30) day period, Mortgagee shall
have such longer time as may be necessary to cure the default; provided that
Mortgagee commences the cure within such period and diligently pursues the cure
thereafter).     G.   This Agreement shall be binding upon and inure to the
benefit of the respective heirs, personal representatives, successors and
assigns of the parties hereto.     H.   This Agreement can be modified only in
writing duly executed by both parties.     I.   Any notices, communications and
waivers under this Agreement shall be in writing and shall be (1) delivered in
person, (2) mailed, postage prepaid, either by registered or certified mail,
return receipt requested, or (3) by overnight express carrier, addressed in each
case as follows:

             

  To Mortgagee:   LaSalle Bank National Association    

      135 South LaSalle Street, Suite                         

      Chicago, Illinois 60603    

      Attn:                                             
 
           

  To Tenant:        

           
 
           

           
 
           

           
 
           

           
 
           

18



--------------------------------------------------------------------------------



 



or to any other address as to any of the parties hereto, as such party shall
have designated in a written notice to the other party hereto. All notices sent
pursuant to the terms of this paragraph shall be deemed received (a) if
personally delivered, then on the date of delivery, (b) if sent by overnight,
express carrier, then on the next federal banking day immediately following the
day sent, or (c) if sent by registered or certified mail, then on the earlier of
the third federal banking day following the day sent or when actually received.



  J.   If any action or proceeding is instituted to enforce the terms hereof,
the prevailing party in such action or proceeding shall be entitled to
reasonable attorneys’ fees, costs and expenses of the prevailing party.     K.  
This Agreement, and all obligations of Tenant hereunder, shall terminate upon
the release and satisfaction of the Mortgage.     L.   The undersigned
representative of Tenant certifies that he/she has full power, authority and
right to execute and deliver this Agreement on behalf of Tenant and to bind
Tenant to the provisions hereof.     M.   This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original but all
of which when taken together shall constitute one agreement.

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day
and year first above written.

                              TENANT:                
 
                       

              , a(n)                          
 
                       

  By:                              

  Name:                              

  Its:                              
 
                            MORTGAGEE:                
 
                            LaSalle Bank National Association, a national
banking association    
 
                       

  By:                              

  Name:                              

  Its:                              

19



--------------------------------------------------------------------------------



 



                 
STATE OF
        )      

               

        )     SS.
COUNTY OF
        )      

               

     I,                     , a Notary Public in and for said County, in the
State aforesaid, DO HEREBY CERTIFY, that                     ,
the                     of                     , a                     , who is
personally known to me to be the same person whose name is subscribed to the
foregoing instrument, appeared before me this day in person and acknowledged
that he/she signed and delivered the said instrument as his/her own free and
voluntary act and as the free and voluntary act of said                     ,
for the uses and purposes therein set forth.

     Given under my hand and notarial seal this                      day of
                    , 20___.

                       

  Notary Public        
[SEAL]
           

  My commission expires:        

           

 



--------------------------------------------------------------------------------



 



                 
STATE OF ILLINOIS
        )      

               

        )     SS.
COUNTY OF
        )      

               

     I,                     , a Notary Public in and for said County, in the
State aforesaid, DO HEREBY CERTIFY, that                     , the
                     of LaSalle Bank National Association, a national banking
association, who is personally known to me to be the same person whose name is
subscribed to the foregoing instrument, appeared before me this day in person
and acknowledged that he/she signed and delivered the said instrument as his/her
own free and voluntary act and as the free and voluntary act of said Bank, for
the uses and purposes therein set forth.

     Given under my hand and notarial seal this ___day of_________, 20___.

                       

  Notary Public        
[SEAL]
           

  My commission expires:        

           

21



--------------------------------------------------------------------------------



 



SCHEDULE I

LEGAL DESCRIPTION

 



--------------------------------------------------------------------------------



 



EXHIBIT D

Suite Acceptance Letter

Suite Acceptance Letter

Building Name/Address:

Tenant Name:

Tenant Code:           Suite #:
Management’s Tenant Contact:

Phone #:

To Whom It May Concern:

As a representative of the above referenced tenant, I/we have physically
inspected the suite noted above and its improvements with ___, a representative
of Landlord. I/we accept the suite improvements as to compliance with all the
requirements indicated in our lease, also including the following verified
information below:

Occupancy Date: ________, 200_

Actual Rent Start Date: ________, 200_

Actual Lease Commencement Date: _______, 200_

Actual Lease Expiration Date: __________months after Commencement Date.

Date Keys Delivered: ______, 200_

Items Requiring Attention:

_______________________________.

Very truly yours,

             

  (Tenant)        

  By:        

           

  Its:        

           

  Date:        

           

 